First, I would like to 
express my great respect to the leadership of the 
General Assembly as it guides the Organization 
through global issues and challenges.  
 When I stood at this podium 10 years ago, the list 
of issues to be urgently addressed was about the same, 
yet the mood was different. The Kyoto Protocol had 
just been signed and preparations for the Millennium 
Summit, including the drafting of the Millennium 
Development Goals, were under way. The international 
community, guided by the principles and the leadership 
of the United Nations, showed the will and the 
ambition to resolve global issues.  
 But did we manage to turn that collective will 
into principled and decisive actions? I have to admit 
that many nations, big and small, have many more 
concerns today than they did a decade ago. Today we 
feel less secure. The very structure of the international 
system seems to be fracturing, depriving us of the 
protection provided by international law and 
international institutions. In my region, in Eastern 
Europe and in the eastern neighbourhood of the 
European Union (EU), that is more obvious than 
anywhere else.  
 
 
7 08-51606 
 
 Take energy security: oil supplies to Lithuania 
have been cut off without warning, and we do not stand 
a chance of conducting a normal civilized dialogue on 
how to fix the problem. Gas supplies were interrupted 
to our neighbours Ukraine and Belarus. In that light, 
and on the eve of closing down our only independent 
power generator, we have very serious reason to worry 
about the possible risks for the future of our economy. 
I would also say that other countries of our region also 
have concerns about unreliable energy supplies. Such a 
situation threatens the stability of the entire region. The 
United Nations cannot be a mere passive observer if, 
and when, universal values and international law are 
under threat. Too often, we remain observers in the 
face of mounting security crises.  
 What happened to Georgia a few months ago is a 
case in point. The United Nations largely failed to react 
to an act of aggression against a small nation that has 
been a Member of the United Nations since 1992. 
Perhaps we failed to react because one of the interested 
sides to the conflict is a permanent member of the 
Security Council, which has the responsibility to 
protect both the letter and the spirit of the Charter of 
the United Nations and various United Nations 
resolutions. 
 But maybe we also failed to react because our 
faith in the United Nations has weakened. It is the very 
essence of the Organization’s mission to protect human 
life and human rights, but too often voting on human 
rights receives less and less support from Member 
States. Today, there are still about 26 million internally 
displaced persons in the world, including in the Sudan, 
Somalia, the South Caucasus nations of Georgia and 
Azerbaijan, and other places. Last year alone, we faced 
serious crises in different corners of the planet, 
including in Myanmar, the Sudan and Zimbabwe. The 
world needed United Nations leadership, but the 
Organization has not acted accordingly. That is because 
some States hide behind technicalities or the shield of 
national sovereignty, thereby paralysing the United 
Nations. 
 It is quite evident that the United Nations cannot 
continue with business as usual. It needs reform and a 
greater role in areas that will determine the future of 
the twenty-first century, such as energy, information 
security, anti-terrorism, the fight against 
fundamentalism and the like. How long will we 
continue with cold-war-era security definitions, closing 
our eyes to the less visible, but no less dangerous 
dangers of the twenty-first century? When 17 years 
ago, following the Soviet occupation, my country 
regained independence and joined the United Nations, 
we were told that never again would Molotovs and 
Ribbentrops dare to decide the future of other nations. 
Next year we will mark the seventieth anniversary of 
the shameful Molotov-Ribbentrop secret protocols.  
 But Lithuania and other nations of the former 
Soviet Union still have to fight against the revisionism 
seeping down from the Kremlin’s towers and the 
blatant claims that there was no occupation of the 
Baltic States and that there was no Holodomor in 
Ukraine, where millions of people were starved to 
death by a ruthless dictator. Should not an alarm bell 
ring across the entire international community when 
we see such bold attempts to cover up crimes against 
humanity? 
 Today, my nation is commemorating the Day of 
Genocide of Lithuanian Jews. That tragedy is a 
powerful reminder to us all of the vulnerability of 
freedom, but it also teaches us that sincere efforts to 
admit one’s crimes help nations to reconcile and create 
a truly peaceful, secure and stable area. Therefore, on 
this solemn day we not only remember but we also 
learn. 
 If we are to reform the United Nations in a 
meaningful way, perhaps we should have a better look 
at the experience of European nations after the end of 
the Second World War and the end of the cold war. 
Based on that experience, it is obvious that we need to 
strengthen democracy at home in order to have good 
governance and responsible leadership. Perhaps 
responsible leaders will not protect us from all global 
challenges, but they will at least seek cooperation with 
their people and other nations to resolve their 
persisting problems. 
 It is only through integration that truly indivisible 
security can be achieved. Indivisible security has 
special meaning and importance for smaller nations, 
which have all too often fallen victim to the redrawing 
of maps. It is my conviction that the interaction of, and 
cooperation among, different organizations — like the 
Organization for Security and Cooperation in Europe, 
EU, NATO and the Council of Europe — have been, 
and should remain, the foundation for security and 
stability in Europe. There are difficulties and 
deficiencies; but there is no alternative, and new 
alternatives are not needed. I am therefore deeply 
  
 
08-51606 8 
 
worried by new calls to revise the institutional 
structure of European security, rather than to abide by 
commitments undertaken before the whole 
international community. 
 Security based on cooperation should remain the 
basic principle of different European organizations and 
of international relations as a whole. The philosophy of 
the balance of power, which is again growing popular 
in some capitals, has no place in contemporary Europe. 
And because security is indivisible, it is in the interest 
of the international community that the United Nations 
should play a greater role in strengthening preventive 
diplomacy and making the principle of the 
responsibility to protect work. 
 The United Nations also has to be more 
responsive to emerging threats, such as unreliable 
energy supplies, fundamentalism and cyber attacks. It 
does not matter if the world is unipolar, bipolar or 
multipolar. Human life and human rights remain at the 
heart of our world. Only such a world can create a truly 
viable architecture among States — an architecture 
based on trust, openness and respect for human rights. 
But did we see efforts to create such an architecture in 
the Georgia-Russia conflict? What we saw instead 
were renewed attempts to divide the world into zones 
of influence or privileged interests. That should be 
unacceptable to the international community in the 
twenty-first century. Division and exclusion are bad 
remedies for conflict resolution. Conflict resolution in 
South Ossetia, Abkhazia and elsewhere should 
therefore be the responsibility of the international 
community and international institutions, not of one 
participating side, which hardly remains impartial. 
 We also have to maintain commitments to value-
based policies. It is through our commitment to change 
and reform that Lithuania has become what it is today: 
a consolidated democracy, a strong reformed economy 
and an active contributor to international peacekeeping 
missions from the Balkans to Afghanistan. 
 I believe that we, the peoples of the United 
Nations, have to renew our commitment to universal 
values and principles, so that we march together and in 
the same direction and our steps become stronger. I 
believe that we must learn those lessons well, so that in 
another 10-years’ time we can celebrate not only the 
fulfilled promise of the Millennium Development 
Goals but also the fulfilled promise of creating lasting 
peace and an era of progress, prosperity and human 
integrity. It is because the United Nations consists 
primarily not of the sum total of votes but of universal 
principles that those principles shall be a guiding light 
for us in the years to come. I still believe that that is 
the core mission of the Organization. I care deeply 
about it. 